IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 30, 2008
                                       No. 06-60937
                                                                      Charles R. Fulbruge III
                                                                              Clerk
AI JIN WANG

                                                  Petitioner

v.

MICHAEL B MUKASEY, US ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A78 205 508


Before JONES, Chief Judge, and BARKSDALE and STEWART, Circuit Judges.
PER CURIAM:*
       Ai Jin Wang, a native of China, petitions for review of a final order of the
Board of Immigration Appeals (BIA). The BIA summarily affirmed the
Immigration Judge’s (IJ’s) decision to deny her application for asylum,
withholding of removal, relief under the Convention Against Torture (CAT), and
voluntary departure.
       In her petition, Wang exclusively argues the merits of her asylum
application, namely, that she was forcibly sterilized in China and might be jailed



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-60937

upon her return because she did not pay the fine for violating the family
planning policy. However, Wang does not challenge in this court, nor did she
challenge in her appeal to the Board, the IJ’s finding that her asylum application
was untimely. Accordingly, Wang has failed to exhaust her administrative
remedies, and this court lacks jurisdiction to review the IJ’s denial of her
application for asylum. 8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001). Her petition for review is therefore DISMISSED.
      Wang’s motion for stay of deportation is DENIED.




                                        2